UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1330



XUE TUAN YAN,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-697-040)


Submitted:   October 27, 2003          Decided:     November 10, 2003


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jim Li, New York, New York, for Petitioner.    Peter D. Keisler,
Assistant Attorney General, Terri J. Scadron, Assistant Director,
Leslie McKay, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Xue Tuan Yan, a native and citizen of China, petitions for

review from an order of the Board of Immigration Appeals (Board)

denying   his   motion   to   reconsider.*    We   have    reviewed   the

administrative record and the Board’s order and find that the Board

did not abuse its discretion in denying Yan’s motion to reconsider.

See 8 C.F.R. § 1003.2(a) (2003); INS v. Doherty, 502 U.S. 314,

323-24 (1992). Accordingly, we deny the petition for review on the

reasoning of the Board.       See In re: Yan, No. A70-697-040 (B.I.A.

Feb. 27, 2003).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          PETITION DENIED




     *
        The Board could not determine whether Yan sought
reconsideration of its order affirming the immigration judge’s
decision finding Yan removable and denying his asylum application
as frivolous, or of its order denying his motion to reopen that
proceeding. Therefore, the Board considered the motion as to each
ruling.


                                    2